MEMORANDUM OPINION
                                        No. 04-10-00834-CR

                                    Raymond C. GONZALES,
                                          Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR3838
                            Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: February 9, 2011

DISMISSED

           Pursuant to a plea-bargain agreement, Raymond Gonzales pled nolo contendere to theft

and was sentenced to 180 days in state jail and a fine of $1,500 in accordance with the terms of

his plea-bargain agreement. On October 12, 2010, the trial court signed a certification of

defendant’s right to appeal stating that this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Gonzales filed a notice of appeal, the trial

court clerk sent copies of the certification and notice of appeal to this court. See id. 25.2(e). The
                                                                                      04-10-00834-CR


clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification, has been filed. See

id. 25.2(d).

        “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission

to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes

the punishment assessed by the court does not exceed the punishment recommended by the

prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a written

motion filed and ruled upon before trial; nor does it indicate that the trial court gave its

permission to appeal. See id. The trial court’s certification, therefore, appears to accurately

reflect that this is a plea-bargain case and that Gonzales does not have a right to appeal. We must

dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been

made part of the record.” Id. 25.2(d).

        We, therefore, warned Gonzales that this appeal would be dismissed pursuant to Texas

Rule of Appellate Procedure 25.2(d), unless an amended trial court certification showing that he

had the right to appeal was made part of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1;

Daniels v. State, 110 S.W.3d 174 (Tex. App.CSan Antonio 2003, order). No such amended trial

court certification has been filed. This appeal is, therefore, dismissed pursuant to Rule 25.2(d).



                                                  PER CURIAM


Do not publish




                                                -2-